Citation Nr: 0303722	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to July 
1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is competent medical evidence linking a current low 
back disorder to service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran, and he has been afforded a 
comprehensive VA examination addressing the nature and extent 
of his disability.  The veteran was also informed of the 
newly enacted provisions of 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002) in an October 2001 letter.  In view of the 
Board's determination of this claim, described below, no 
further analysis of these provisions is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002). 

During service, the veteran was first seen for complaints of 
pain in the lower back in January 1987.  In September 1987, 
the veteran was treated for complaints of low back pain for 
the past five months and was assessed with mechanical low 
back pain and muscle strain.  A history of an injury 
resulting from lifting a refrigerator was noted.  The veteran 
was given a lumbosacral spine support in October 1987.  

Following service, lumbar spine x-rays from June 1991 
revealed a congenital variation, with spina bifida occulta 
and minimal degenerative changes.  A private doctor's 
statement from September 1991 indicates complaints of low 
back pain since 1985.  A further doctor's statement, dated in 
October 1991, contains a diagnosis of intermittent low back 
pain, most likely due to chronic lumbosacral strain syndrome.  
The veteran was treated for lumbosacral strain in October 
1995.  X-rays from September 1996 revealed spina bifida 
occulta of L5 and stable ventral subluxation of L5 relative 
to L4 and S1.  

In September 2002, the veteran underwent a VA spine 
examination with an examiner who reviewed his entire claims 
file.  The examiner noted the veteran's history of complaints 
of low back pain during service.  A diagnosis of chronic 
lumbar degenerative discogenic disease, with spondylosis of 
L5 and apparent left lower extremity radiculopathy, was 
rendered, and this disability was noted to be productive of 
"very definite" functional impairment.  In conclusion, the 
examiner stated that, based on his review of the claims file, 
it was at least as likely as not that the veteran's current 
low back disorder was "closely related to his service 
connected activities."

Given the September 2002 VA examination report, the Board 
finds that there is competent medical evidence of record 
linking the veteran's current low back disorder to service.  
The Board also notes that there is no competent medical 
evidence of record contradicting the findings from the 
September 2002 report.  Accordingly, the Board finds that the 
evidence of record supports the claim of entitlement to 
service connection for a low back disorder, and this claim is 
therefore granted.


ORDER

The claim of entitlement to service connection for a low back 
disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

